DETAILED ACTION
This Office Action is responsive to the Amendment filed 5 July 2022.  Claims 1-5, 

9-11, 13, 14 and 16-25 are now pending.  The Examiner acknowledges the 

amendments to claims 1-5, 9-11, 13 and 14, as well as the cancellation of claims 6-8, 

12 and 15 and the addition of claims 16-25.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 15 March 2022 to the Abstract is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: as noted below, the specification as originally filed does not disclose a method for diagnosing a medical condition, let alone diagnosing a medical condition comprising detecting DNA resonance in a biological system, wherein said diagnosing of a medical condition is made by identifying DNA resonance indicative for at least one medical condition.  While the specification as originally filed provides support for using DNA resonance for measurement that can be used to produce a diagnostic profile of an individual’s health ([0050] and [0078]), and further to adjust a treatment to improve diagnostic results [0087], the specification as originally filed does not provide support for diagnosing a medical condition by identifying DNA resonance indicative of a medical condition, which would constitute new matter.  The specification as originally filed discloses affecting DNA via waves and varying said waves to stimulate DNA resonance, however the specification as originally filed does not disclose such in addition to specifically “treating at least one medical condition” which would constitute new matter.    Further, the specification as originally filed does not provide support for identifying DNA resonance indicative of a medical condition by deciphering information structurally encoded in the DNA.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 5, 18 and 19 are objected to because of the following informalities: at line 8 of claim 5, “comprised” should apparently read –comprises--; at line 2 of claim 18, “said system” should apparently read –and wherein said system--; and at line 4 of claim 19, “adapted to vary” should apparently read –is adapted to vary--.  Appropriate correction is required.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-5, 9-11, 13, 14 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite a method for diagnosing a medical condition comprising detecting DNA resonance in a biological system, wherein said diagnosing of a medical condition is made by identifying DNA resonance indicative for at least one medical condition.  While the specification as originally filed provides support for using DNA resonance for measurement that can be used to produce a diagnostic profile of an individual’s health ([0050] and [0078]), and further to adjust a treatment to improve diagnostic results [0087], the specification as originally filed does not provide support for diagnosing a medical condition by identifying DNA resonance indicative of a medical condition, which would constitute new matter.  Likewise, with respect to claim 4, the specification as originally filed does not provide support for “observing and diagnosing changes in said medical condition”.  
In claim 5, while the specification as originally filed discloses affecting DNA via waves and varying said waves to stimulate DNA resonance, the specification as originally filed does not disclose such in addition to specifically “treating at least one medical condition” which would constitute new matter.    
New claim 16 constitutes new matter as the specification as originally filed does not provide support for identifying DNA resonance indicative of a medical condition by deciphering information structurally encoded in the DNA.  
Regarding new claim 17, while the specification as originally filed provides support for using DNA resonance for measurement that can be used to produce a diagnostic profile of an individual’s health ([0050] and [0078]), and further to adjust a treatment to improve diagnostic results [0087], the specification as originally filed does not provide support for diagnosing at least one medical condition by or detecting DNA resonance for identification of DNA resonance indicative for at least one medical condition, which would constitute new matter.  
Regarding claim 25, while the specification as originally filed discloses that the system comprises a computer comprising a signal generator; a laser diode driver, controlled by said computer; two laser diodes, powered by said driver; and a beam combiner for combining light from said diodes, for producing a divergent light beam directed to said biological system, wherein said light beams pattern controlled by said signal generator, the specification as originally filed does not provide support for a system for diagnosing at least one medical condition, wherein the system, comprises the components of claim 25.  Such would constitute new matter. 

5.	Claims 1-4, 9-11 and 16-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claims 1 and 17 recite a method for diagnosing a medical condition comprising detecting DNA resonance in a biological system, wherein said diagnosing of a medical condition is made by identifying DNA resonance indicative for at least one medical condition.  However, the specification is not enabling for diagnosing a medical condition by detecting DNA resonance in a biological system.  Obtaining DNA resonance measurements to be utilized in diagnostics [0050] and/or using impedance spectroscopy, for instance, to produce a diagnostic profile of an individual’s health [0078] does not give rise to how a medical condition would be diagnosed.  Moreover, no further direction is provided by the specification and no working example is provided.  In fact, no single medical condition is identified which is diagnosed by detecting DNA resonance.  Also, given that DNA resonance has been deemed theoretical, the state of the prior art would not provide sufficient background on how a medical condition would be diagnosed by detecting DNA resonance in a biological system.  And for similar reasons, the level of predictability in the art would be low.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-11, 13, 14 and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 4 recites the limitation "diagnosing of a medical condition".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 1, it is unclear if “DNA resonance” is the same as or different than “DNA resonance” recited at line 3. 
At line 5 of claim 1, it is unclear if “at least one medical condition” is the same as or different than “at least one medical condition” recited at line 1 or “a medical condition” recited at line 4. 
At line 2 of claim 3, it is unclear what types of “patterns” are being obtained via bio-impedance spectroscopy.  
At line 5 of claim 4, it is unclear if “said diagnosing” is the same as or different than “diagnosing changes” recited at line 3 or “diagnosing” recited at line 1 of claim 1 or “diagnosing of a medical condition” recited at line 4 of claim 1. 
Claim 5 at line 7 recites the limitation "said treatment".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 10, it is unclear if “detecting resonance” is the same as or different than “detecting DNA resonance” recited at line 3 of claim 1.  
At line 2 of claim 11, it is unclear if “said resonance” is the same as or different than “DNA resonance” recited at line 3 of claim 1 or “DNA resonance” recited at line 4 of claim 1.  
At line 2 of claim 16, it is unclear if “medical condition” is the same as or different than “at least one medical condition” recited at line 1 of claim 1 or “a medical condition” recited at line 4 of claim 1. 
Claim 16 at line 3 recites the limitation "said DNA".  There is insufficient antecedent basis for this limitation in the claim.
At line 4 of claim 17, it is unclear if “DNA resonance” is the same as or different than “DNA resonance” recited at line 3.  
Claim 17 at line 5 recites the limitation "said detection".  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 at line 3 recites the limitation "said medical condition".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –said at least one medical condition--.
Claim 19 at lines 1 and 3 recites the limitation "said means to stimulate".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment is –said at least one means to stimulate--.
Claim 22 is indefinite as the claim is directed towards the system, however the body of the claim only appears to recite a use of the resonance of the system and not further limiting the system itself.  
Claim 25 is indefinite as it recites at line 1 “[t]he system of claim 17 comprising:” and thus it is unclear if the system requires also the components of claim 17, from which it depends.  For purposes of examination, line 1 of claim 25 will be interpreted as: --system of claim 17 further comprising:--.  
Claim 25 at line 7 recites the limitation "said light beams pattern".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
19.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a law of nature/natural phenomenon without significantly more. The claim(s) recites a method for treating at least one medical condition comprising affecting DNA in a biological system (by stimulating DNA resonance) utilizing (electromagnetic) waves, and varying the waves. This judicial exception is not integrated into a practical application because the claim does not actually recite an application step or step involving treatment of a particular medical condition. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim essentially reads on steps which are achieved by sunlight.  It is well-known that that sun emits a varying range of electromagnetic waves, and those waves are well-established to damage DNA, which would consequently affect DNA resonance.  Moreover, it is also well-established that sunlight enables production of vitamin D in humans, and a lack thereof contributes to medical conditions such as osteoporosis.  Also, exposure to sunlight improves moods in human and aids in positively affecting those with seasonal affective disorders.  

20.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17, 18 and 21 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 17 recites “said system…returns said signature back to said biological system” which positively recites human subject matter as “said biological system” reads on a human.  A suggested amendment at line 6 for “wherein said system” is –wherein said system is configured to--.
Claim 18 recites “said system returns said patterns back to said biological system” which positively recites human subject matter as “said biological system” reads on a human.  A suggested amendment at line 2 for “said system returns” is –wherein said system is configured to return--.
Claim 21 recites “said detection is based on measurements performed at specific locations selected from the group consisting of: acupuncture points, reflexology points, and Zakharyin-Ged Zones” which appears to positively recites human subject matter as these constitutes locations on a human body.



Claim Rejections - 35 USC § 102
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
22.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


23.	Claims 5, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Botsford et al. (U.S. Patent No. 9,610,458).  Regarding claim 5, Botsford et al. (hereinafter Botsford) discloses a method for treating at least one medical condition (col. 6, lines 25-34 and col. 10, lines 5-28) comprising affecting DNA in a biological system (col. 5, lines 31-36; col. 6, lines 30-44 and col. 10, lines 29-47 and Fig. 6) utilizing waves selected from the group consisting of electromagnetic, magnetic, optical, sound and combinations thereof; and varying said waves during said treatment (col. 5, lines 31-39; col. 10, lines 48-59 and Fig. 6), wherein said affecting comprises stimulating DNA resonance in said DNA (Fig. 6 and col. 39-59).  Regarding claim 13, the waves are deemed to be “sequential waves being patterned in time” as they constitute a first waveform of a first frequency and a second waveform of a second frequency (col. 10, lines 48-59).  Regarding claim 14, the waves are deemed to be “spatially patterned signals” as they constitute a first waveform of a first frequency and a second waveform of a second frequency (col. 10, lines 48-59).  
24.	Claims 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palti et al. (U.S. Pub. No. 2014/0330268).  Regarding claim 17, Palti et al. (hereinafter Palti) discloses a system for assisting diagnosing at least one medical condition, the system comprising: at least one means to stimulate DNA resonance in a biological system (AC signal generator - [0021], [0063] and [0065]); and at least one means to detect said resonance for identification of DNA resonance (“electrical impedance tomography”) indicative for at least one medical condition ([0021], [0059] and [0066]) wherein said detection comprises an electromagnetic signature received from said biological system, wherein said system records said signature, amplifies and returns said signature back to said biological system to activate or repress specific DNA sequence groups ([0055], [0057] and ([0064]-[0066]).  Regarding claim 18, said detection comprises detection of patterns received via bio-impedance spectroscopy (as shown in Figs. 7-9), and wherein said system returns said patterns back to said biological system for treatment of said medical condition ([0057] and [0064]-[0066]).  Regarding claim 19, said means to stimulate DNA resonance generates waves selected from the group consisting of: electromagnetic, magnetic, optical, sound, and combinations thereof ([0064]-[0065]), and wherein said means to stimulate DNA resonance is adapted to vary said waves [0064]. Regarding claim 20, said detection is based on measurements selected from the group consisting of: electric, electromagnetic, sound, temperature, optical, optoacoustic electroacoustic measurements, detailed pulse characterization, bioimpedance spectroscopy, perturbation and combinations thereof ([0055]-[0057] and [0066]).  Regarding claim 21, said system is configured to detect based on measurements performed at specific locations selected from the group consisting of: acupuncture points, reflexology points, and Zakharyin-Ged Zones ([0041]-[0043]). Regarding claim 22 and in view of its indefinite nature, said system can be utilized to activate or repress specific DNA sequences ([0055], [0057] and ([0064]-[0066]).  Regarding claim 23, said waves are sequential signals being patterned in time ([0046], [0048], [0058], [0061] and [0062]). Regarding claim 24, said waves are spatially patterned signals ([0046], [0048], [0058], [0061] and [0062]).

Response to Arguments
25.	Applicant’s arguments filed 15 March 2022 with respect to the rejection of claim 1-15 under 35 U.S.C. 112(b); 35 U.S.C. 101 and 35 U.S.C. 103 have been fully considered however such rejections are moot in view of the new grounds of rejection presented above in light of the amendments.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791